Exhibit 10.19.4

 

CASE NON-COMPETE/NON-SOLICITATION AGREEMENT

 

This CASE NON-COMPETE AND NON-SOLICITATION AGREEMENT (the “Agreement”) is made
and entered into as of this 10th day of September, 2003, by and between KEVIN
CASE (“Case”) and STRATUS SERVICES GROUP, INC., a Delaware company (“Stratus”).

 

RECITALS:

 

WHEREAS, D/O STAFFING LLC, a New Jersey limited liability company (“Omahen”) and
Stratus have executed an Asset Purchase Agreement (“Asset Purchase Agreement’)
whereby Omahen has purchased certain assets related to the ongoing clerical and
light industrial staffing business of Stratus at the Paterson, New Jersey; Perth
Amboy, New Jersey; Elizabeth, New Jersey; New Brunswick, New Jersey; and
Trenton, New Jersey branch offices (the “Purchased Assets”); and

 

WHEREAS, Omahen and Stratus have executed an agreement providing for limitations
and restrictions on Omahen’s right to compete with Stratus, a copy of which is
annexed hereto as Exhibit “A” (“Covenant Agreement”); and

 

WHEREAS, Case was previously employed by Stratus as its Vice President of
Operations; and

 

WHEREAS, upon the closing of the transaction between Omahen and Stratus, Case
will become an employee of an entity owned by Omahen; and

 

WHEREAS, Case is currently subject to the terms of a certain Employment
Agreement dated June 12, 2000 between Stratus as Employer and Case as Employee,
as amended per the terms of a certain letter agreement between Case and Stratus
dated August 12, 2003 (collectively the “Employment Agreement”); and

 

WHEREAS, Case possesses substantial information and knowledge regarding the
Purchased Assets as well as the Retained Business, including the Retained
Accounts and Shared Accounts, all as defined in the Asset Purchase Agreement;
and

 

WHEREAS, Case and Stratus wish to re-confirm in some respects the Employment
Agreement and to also modify/clarify same; and

 

WHEREAS, Stratus and Case desire to enter into an agreement whereby Case agrees
not to compete with Stratus to the extent hereinafter set forth.

 

NOW, THEREFORE, for consideration, the receipt and sufficiency of which is
hereby acknowledged, and other good and valuable consideration, the parties
hereto agree as follows:

 

--------------------------------------------------------------------------------


 

Confidentiality and Trade Secrets

 

Case acknowledges that the manuals, methods, forms, techniques and systems of
Stratus in its Retained Business, as defined below, are confidential trade
secrets and are the property of Stratus.

 

Case further acknowledges that he has had access to confidential information
concerning Stratus’ Retained Business and clients relating thereto, including
their business affairs, special needs, preferred methods of doing business,
prospects, methods of operation, key contact personnel and other data, all of
which provides Case with a competitive edge and none of which is readily
available except to Stratus.

 

Case further acknowledges that he has had access to the names, addresses,
telephone numbers, qualifications, education, accomplishments, experience,
availability, resumes and other data regarding persons who have applied or been
recruited for temporary or permanent employment relating to Stratus’ Retained
Business, as well as job order specifications and the particular characteristics
and requirements of persons generally hired by a client, specific job listings,
mailing lists, computer runoffs, financial and other information, all of which
provides Case with a competitive edge and none of which is readily available
except to Stratus.

 

Case agrees that all of the foregoing information regarding Stratus’ Retained
Business and all methods, clients and employees related thereto constitutes
valuable and proprietary trade secrets and confidential information of Stratus
(hereafter “Confidential Information”).

 

Non-Competition Agreement

 

Case agrees that regardless of geographic location, he will not, during the
eighteen month period commencing with the Effective Date of the Asset Purchase
Agreement (“Restrictive Period”) and unless otherwise agreed to by the parties
by way of subcontracting agreement, payrolling agreement or otherwise, service
any customers of Stratus’ business offices other than the Paterson, New Jersey;
Perth Amboy, New Jersey; Elizabeth, New Jersey; New Brunswick, New Jersey and
Trenton, New Jersey offices (the “Omahen Offices”) (Stratus’ other such offices
being the Retained Business). Case also agrees that during the Restrictive
Period he will not,  solicit the Retained Accounts set forth on Schedule A
hereof or any of Stratus’ accounts in the New Jersey counties other than the
Excluded Counties as set forth on the attached customer lists being provided as
Schedule B hereof. Case acknowledges that doing so in any manner would interfere
with, diminish and otherwise jeopardize and damage the business and goodwill of
Stratus.

 

Non-Disclosure Agreement

 

Case agrees that except as directed by Stratus, he will not at any time use for
any reason or disclose to any person any of the Confidential Information or
permit any person to examine and/or make copies of any documents which may
contain or are derived from Confidential

 

2

--------------------------------------------------------------------------------


 

Information, whether prepared by Stratus or otherwise, without the prior written
permission of Stratus, in Stratus’ Retained Business.

 

Agreement Not to Compete for Accounts or Personnel

 

Case agrees that during the Restrictive Period he will not, directly or
indirectly, contact, solicit, divert, take away or attempt to contact, solicit,
divert or take away any staff employee, temporary personnel, customer, account,
business or goodwill from Stratus regarding the Retained Business or Retained
Accounts of Stratus, as of the period twelve (12) months prior to the date of
the Closing through the Effective Date, either for Case’s own benefit or some
other person or entity, and will not aid or assist any other person or entity to
engage in any such activities.

 

Consent of Stratus

 

Stratus hereby consents to the employment of Case by Omahen and agrees that such
employment shall not constitute a violation of any agreement or understanding to
which Stratus is a party.

 

3

--------------------------------------------------------------------------------


 


RESTRICTIVE PERIOD

 

If the employment of Case by Omahen is terminated for any reason, the Employment
Agreement shall be reinstated except that the number of months in the applicable
time period shall be shortened by the number of months of Case’s employment by
Omahen provided that, during Case’s term of employment by Omahen, he was at all
times in compliance with the terms of this Agreement.

 


RETAINED BUSINESS

 

For purposes of this Agreement, the term “Retained Business” shall have the
meaning ascribed to it in the Stratus Non-Compete and Non-Solicitation Agreement
between Stratus and Omahen.

 

 

 

STRATUS SERVICES GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Joseph J. Raymond

 

 

 

 Joseph J. Raymond

 

 

 

 Chairman and CEO

 

 

 

 

 

 

 

/s/ Kevin Case

 

 

KEVIN CASE

 

4

--------------------------------------------------------------------------------